Citation Nr: 1131768	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, including chronic gastritis, a peptic ulcer, gastroesophageal reflux disease (GERD), gallbladder disease, and a hiatal hernia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1968 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the claim in June 2010 to reschedule a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  The Veteran had this requested hearing in August 2010.  The undersigned Veterans Law Judge presided.

In January 2011, because the claim required still further development, the Board again remanded it to the RO via the Appeals Management Center (AMC) in Washington, DC, this time to have the Veteran undergo a VA compensation examination for a medical opinion clarifying whether he has the claimed conditions and, if so, whether they were caused or aggravated by his military service.

The Veteran had this requested VA compensation examination in February 2011, and the examiner provided a report of his findings that same month.  The AMC considered the results of that examination, including the medical opinion provided, and issued a supplemental statement of the case (SSOC) in May 2011 continuing to deny the claim.  So the claim is again before the Board.



FINDINGS OF FACT

1.  The results of the February 2011 VA compensation examination, on remand, which included comprehensive diagnostic testing and evaluation, namely, esophagogastroduodenoscopy (EGD), biopsies, and barium swallow studies - the reported "gold standard" for this type of exam - confirmed the Veteran does not have chronic gastritis, a peptic ulcer, GERD, and gallbladder disease, so no current disability due to these conditions to attribute to his military service.

2.  And although he has a small hiatal hernia, as well as credible evidence of gastric problems ("stomach trouble") during his military service, and even perhaps prior to his service, the February 2011 VA compensation examiner determined the service treatment records do not support a diagnosis of any chronic, i.e., permanent, gastrointestinal (GI) disorder while in service.  Moreover, added this examiner, it is less likely than not, so less than 50/50 probability, the Veteran developed or aggravated any type of stomach/GI condition related to his military service.


CONCLUSION OF LAW

The Veteran does not have a GI disorder, including chronic gastritis, a peptic ulcer, GERD, gallbladder disease or a hiatal hernia due to disease or injury incurred in or aggravated by his military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

Here, a November 2006 letter was sent prior to initially adjudicating the Veteran's claim in the February 2007 decision at issue in this appeal, so in the preferred sequence.  The letter informed him of the evidence required to substantiate this claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So he has received all required VCAA notice, and there is no pleading or contention that he has not.  See again Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs) and VA treatment records.  He also, as already mentioned, had a VA compensation examination in February 2011, following and as a result of the Board's January 2011 remand, for a medical opinion clarifying whether he has the claimed conditions and, if so, whether they were caused or aggravated by his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The report of the examination, and the other evidence in the file, contains the findings needed to make these critical determinations.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  Furthermore, in obtaining this medical opinion concerning these critical issues of current disability and nexus, there was compliance with the Board's January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Whether Service Connection is Warranted for a GI Disorder, including for Chronic Gastritis, a Peptic Ulcer, GERD, Gallbladder Disease, and Hiatal Hernia

The Veteran alleges that his current GI symptoms are part of the same chronic disorder from which he has suffered since service.  He disputes the notion that he had a pre-existing GI condition when entering the military.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Peptic ulcers (gastric or duodenal) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If, however, chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

During his January 1968 military enlistment examination, the Veteran reported a history of having an upset stomach ("stomach troubles") on occasion.  However, the enlistment examiner did not find this significant enough to request further medical investigation, evaluation or clinical workup, so the Veteran was admitted into the military without qualification or reservation.  He received treatment for gastritis on three occasions while in service, in July 1968, August 1968, and October 1969.  During the July 1968 instance of treatment, he mentioned having experienced belching, gas and burning for the past two years (meaning since 1966), so even prior to beginning his military service in January 1968.  But there were normal findings on a GI series.  Also, during an October 1969 examination performed for and in anticipation of his separation from service, his GI system again was considered as normal.  His military service ended in November 1969.

After service, the Veteran reports a recurrence of symptoms during the early 1970s, treatment for a bleeding ulcer in 1982/83, treatment for GERD during the 1990s, and treatment for gallstones in 2004.  These records have not been obtained.  However, he indicated during his rather recent hearing that they apparently are no longer available, at least the earlier-dated ones, so not forthcoming.  38 C.F.R. § 3.159(c)(1).  And he was uncertain whether even the more recent ones from during the 1980s are still available.

But in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Post-service VA records show that, in April 2005, the Veteran initially sought treatment in VA's healthcare system.  Among his complaints was occasional indigestion.  At the time, no GI diagnosis was noted or rendered.  


The RO consequently had the Veteran undergo a VA compensation examination in December 2006, partly to obtain a medical nexus opinion concerning the etiology of his claimed GI condition - including especially any potential relationship with his military service.  However, the clinical report indicates he was seen, but it was unclear also to his complaint.  He reported a history of an ulcer during the 1980s.  He also reported a history of GERD.  He stated that he had received treatment for gallstones 2 years previously, so in 2004 or thereabouts.  He was taking omeprazole daily, but there were no active (then current) GI or liver problems.  There was a similar clinical report in June 2007.  It was again noted that he had no active GI or liver problem.  

The Veteran resultantly had another VA compensation examination in September 2009.  An EGD was performed, which found a small hiatal hernia but no gastroesophageal reflux evident during the examination.  The examiner diagnosed GERD/hiatal hernia but determined it was unrelated to the Veteran's military service because he had pre-service GI symptoms.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  VA's duty to assist can include a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr, supra.  

In its January 2011 remand of this claim, the Board found that the rationale that this September 2009 VA examiner had employed was inadequate to decide this appeal.  While, from a factual standpoint, the Veteran may have had GI symptoms prior to service, there simply was insufficient evidence of a pre-existing condition from a legal standpoint to rebut the presumption of soundness when entering service.

The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

VA's General Counsel has held that, to rebut the presumption of sound condition when entering service under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service beyond its natural progression.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, where the Veteran indicated "stomach troubles" on his entrance examination with no evidence of a diagnosis or treatment prior to service, there was not clear and unmistakable evidence that a GI disease existed prior to service.  His reports in July 1968 of belching, gas, and burning for the past two years (meaning since 1966) also were insufficient to establish he had chronic gastritis, a peptic ulcer, GERD, gallbladder disease, or hiatal hernia upon entering the Navy, especially in light of the normal findings on the GI series performed at that time.  Since these reports from him were insufficient to establish the existence of any of these disorders prior to service, his GI tract was presumed to have been in sound condition when he entered Naval service.

So, ultimately, the Board needed additional medical comment concerning whether the Veteran has the claimed conditions and, if determined he does, the likelihood (very likely, as likely as not, or unlikely) they are related to or date back to his military service to warrant service connection.  That is, the Board needed medical comment on whether any of his five GI diagnoses - gastritis, peptic ulcer, GERD, gallstones, and a hiatal hernia:  1) currently exist, and if so, whether they 2) existed during his military service (or, in the case of the ulcer and gallstones, within one year of his discharge), and have involved continuous or recurrent symptoms since service, or 3) developed after service, but as a result of injury to the GI tract in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In light of these unanswered questions, the Board remanded this claim in January 2011 and requested this necessary VA examination and medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

The Veteran had this additionally requested VA examination in February 2011, which included comprehensive diagnostic testing and evaluation, namely, EGD, biopsies, and barium swallow studies - the reported "gold standard" for this type of exam.  These studies confirmed he does not have chronic gastritis, a peptic ulcer, GERD, and gallbladder disease, so no current disability due to these conditions to attribute to his military service.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the Veteran has neither provided nor identified the existence of any competent and credible evidence confirming he has chronic gastritis, a peptic ulcer, GERD, or gallbladder disease.  While he no doubt sincerely believes he has these claimed disorders, his lay testimony concerning this must be both competent and credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And, unfortunately, he is only competent to say he has experienced relevant symptoms like indigestion, upset stomach, etc., not also to determine the appropriate underlying diagnosis.  This is especially true since, as the February 2011 VA compensation examiner explained, the diagnosis of these claimed conditions is based on the results of objective testing and evaluation (particularly the EGD, biopsies, and barium swallow studies he indicated are the "gold standard" for this type of examination and detection), so not just on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Significantly, this VA examiner noted that after conducting this comprehensive diagnostic testing and evaluation there was no current evidence of either chronic gastritis, peptic ulcer, GERD, or gallbladder disease.  Concerning gallbladder disease, this examiner pointed out that multiple ultrasound studies indicated the presence of gallstones; significantly, however, he noted these were mere incidental findings.  He explained that there was no evidence of gallbladder inflammation or symptoms consistent with cholecystitis.  The EGD and other diagnostic testing revealed a hiatal hernia but was otherwise normal.  In regard to the hiatal hernia, this examiner concluded that it was unlikely that any GI disorder was related to military service.  

And although this February 2011 VA compensation examiner acknowledged the Veteran has a small hiatal hernia, as well as credible evidence of gastric problems ("stomach trouble") during his military service, and even perhaps prior to his service, the service treatment records do not support a diagnosis of any chronic, i.e., permanent, GI disorder while in service.  Moreover, added this examiner, it is less likely than not, so less than 50/50 probability, the Veteran developed or aggravated any type of stomach/GI condition related to his military service.

In providing this requested medical comment concerning this case, this VA examiner not only reviewed the claims file for the pertinent medical and other history (as evidenced by him noting specific clinical findings in years past), he also more importantly discussed the underlying rationale of his opinion as determined by these objective clinical findings.  So the opinion has the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  It also is based on valid and reasoned medical analysis, again, with explanation as to why he concluded unfavorably, which is where most of the probative value of the opinion is derived.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

For these reasons and bases, the Board rejects the Veteran's unsubstantiated lay statements as competent and credible evidence sufficient to establish the required current diagnoses of chronic gastritis, peptic ulcer, GERD, or gallbladder disease or to establish the required linkage between his relatively small hiatal hernia and his military service.  See Colantino v. Shinseki, No. 2009-7067, 2010 WL 2163002 (Fed. Cir. June 1, 2010); Johnson v. Shinseki, No. 2010-7060 (Fed. Cir. June 10, 2010).  And inasmuch as the preponderance of the evidence is against his claim, it must be denied.  38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The claim for service connection for a GI disorder, including chronic gastritis, a peptic ulcer, GERD, gallbladder disease, and a hiatal hernia is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


